Case 14-40158        Doc 36     Filed 12/31/18     Entered 12/31/18 17:09:30          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 40158
         Daphanee E Lewis

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/04/2014.

         2) The plan was confirmed on 01/20/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 07/12/2018.

         6) Number of months from filing to last payment: 44.

         7) Number of months case was pending: 50.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $6,655.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-40158             Doc 36         Filed 12/31/18    Entered 12/31/18 17:09:30                Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                   $28,384.30
           Less amount refunded to debtor                              $2,168.48

 NET RECEIPTS:                                                                                          $26,215.82


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,025.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                              $1,058.29
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $5,083.29

 Attorney fees paid and disclosed by debtor:                         $350.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 American Web Loan                       Unsecured          78.00           NA              NA            0.00       0.00
 Avant Inc                               Unsecured      1,783.00            NA              NA            0.00       0.00
 Bass & Associates                       Unsecured         326.00        361.68          361.68        361.68        0.00
 Brookwood Loans of Illinois LLC         Unsecured      1,500.00       1,106.12        1,106.12      1,106.12        0.00
 Castle Payday                           Unsecured         343.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured         200.00        624.00          624.00        624.00        0.00
 Comenity Capital Bank/Paypal Credit     Unsecured           0.00        329.15          329.15        329.15        0.00
 Comenitybank/talbots                    Unsecured         463.00           NA              NA            0.00       0.00
 First Premier Bank                      Unsecured         988.00           NA              NA            0.00       0.00
 Green Plan Loans                        Unsecured      2,000.00            NA              NA            0.00       0.00
 Healthcare Associates Credit Union      Unsecured      1,614.00       1,492.30        1,492.30      1,492.30        0.00
 Healthcare Associates Credit Union      Unsecured         495.00        476.33          476.33        476.33        0.00
 Healthcare Associates Credit Union      Secured       10,159.00       9,877.96        9,877.96      9,877.96     637.71
 Iggy Group, LLC                         Unsecured         500.00           NA              NA            0.00       0.00
 Internal Revenue Service                Priority       2,500.00         556.23          556.23        556.23        0.00
 Internal Revenue Service                Unsecured           0.00      2,392.13        2,392.13      2,392.13        0.00
 Portfolio Recovery Associates           Unsecured      3,762.00       2,815.40        2,815.40      2,815.40        0.00
 Quantum3 Group                          Unsecured         463.00        463.52          463.52        463.52        0.00
 Target Cash Now                         Unsecured         400.00           NA              NA            0.00       0.00
 Village of River Forest                 Unsecured         100.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-40158        Doc 36      Filed 12/31/18     Entered 12/31/18 17:09:30             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $9,877.96          $9,877.96           $637.71
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $9,877.96          $9,877.96           $637.71

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                  $556.23            $556.23              $0.00
 TOTAL PRIORITY:                                            $556.23            $556.23              $0.00

 GENERAL UNSECURED PAYMENTS:                             $10,060.63         $10,060.63              $0.00


 Disbursements:

         Expenses of Administration                             $5,083.29
         Disbursements to Creditors                            $21,132.53

 TOTAL DISBURSEMENTS :                                                                     $26,215.82


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
